DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments 
The Amendments to the Claims filed 09/01/2022 have been entered.  The minor informalities have been addressed by amendments and objection to claims 7, 20, 24, 26, 27, 29, 32, 33, 34 and 38 thereto are withdrawn accordingly. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 14, 15 and 24 are withdrawn in view of the Applicant's amendments and arguments. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows:
Claim 21
The method of claim 20 wherein the combining is admixing 1 to 1000 parts by weight of the first, second, or third classified particulate portion with about 1 to 1000 parts by weight of the particulate product.

Claim 30
The method of claim 29 wherein the second mean particle size of the obtained classified particulate portion is 20% to 200% higher the first mean particle size of the particulate product.

Claim 31
The method of claim 29 wherein the second mean particle size of the obtained classified particulate portion is 20% to 99.9% lower than the first mean particle size of the particulate product.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 2, 5, 7-11, 15, 17-21, 24-27 and 29-40. A method of modifying a rate of 1-methylcyclopropene release from a particulate product consisting essentially of a 1-methylcylopropene clathrate of [Symbol font/0x61]-cyclodextrin, the method comprising:
subjecting an amount of a particulate product having a first mean particle size and consisting essentially of a 1-methylcyclopropene clathrate of [Symbol font/0x61]-cyclodextrin to a set of disgorgement conditions while measuring a first rate of 1-methylcyclopropene release therefrom;
classifying an additional amount of the particulate product to obtain a classified particulate portion thereof, the obtained classified particulate portion consisting essentially of the 1-methylcyclopropene clathrate of [Symbol font/0x61]-cyclodextrin and having a second mean particle size that differs by at least 20% from the first mean particle size; and
subjecting the obtained classified particulate portion consisting essentially of the 1-methylcyclopropene clathrate of [Symbol font/0x61]-cyclodextrin to the set of disgorgement conditions while measuring the rate of 1-methylcyclopropene release therefrom,
wherein the measured rate of 1-methylcyclopropene release from the particulate product is different from the measured rate of 1-methylcyclopropene release from the obtained classified particulate portion, is considered novel.
A closest prior art to Wood et al. (US 9,421,793 B2) disclose a cyclodextrin inclusion complexes and a method of obtaining the cyclodextrin inclusion complexes (Abstract). Wood discloses the method of obtaining the cyclodextrin inclusion complexes as: preparing a cyclodextrin complex comprising [Symbol font/0x61]-cyclodextrin having linked glucopyranose units (col. 1, lines 11-43) and 1-methylcyclopentene (1-MCP/c/[Symbol font/0x61]-CD) (col. 17, lines 6-57). Wood discloses that, in some embodiments, the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44).   Wood discloses the cyclodextrin or cyclodextrin inclusion complex, or a particulate containing the cyclodextrin or cyclodextrin complex as described above, is admixed with polymer particles commonly employed in toner compositions (col. 9, lines 25-29). In other embodiment, Wood discloses the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44).  The teachings of Wood obtaining the printable composition having average particle size ranges as set forth above, wherein the average particle size is varied depending on the particular printer and toner source targeted (col. 10, lines 43-57) directs the method of “modifying” a particulate product.
The cited prior art, alone or in combination with other related art(s), do not teach or suggest a method of modifying a rate of 1-methylcyclopropene release from a particulate product consisting essentially of a 1-methylcylopropene clathrate of [Symbol font/0x61]-cyclodextrin, the method comprising: (i) subjecting an amount of a particulate product having a first mean particle size and consisting essentially of a 1-methylcyclopropene clathrate of [Symbol font/0x61]-cyclodextrin to a set of disgorgement conditions while measuring a first rate of 1-methylcyclopropene release therefrom; (ii) classifying an additional amount of the particulate product to obtain a classified particulate portion thereof, the obtained classified particulate portion consisting essentially of the 1-methylcyclopropene clathrate of [Symbol font/0x61]-cyclodextrin and having a second mean particle size that differs by at least 20% from the first mean particle size; and (iii) subjecting the obtained classified particulate portion consisting essentially of the 1-methylcyclopropene clathrate of [Symbol font/0x61]-cyclodextrin to the set of disgorgement conditions while measuring the rate of 1-methylcyclopropene release therefrom, wherein the measured rate of 1-methylcyclopropene release from the particulate product is different from the measured rate of 1-methylcyclopropene release from the obtained classified particulate portion, as recited in claim 29 of claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772